IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


S.B.,                                       : No. 8 WM 2017
                                            :
                    Respondent              :
                                            :
              v.                            :
                                            :
S.S.,                                       :

                    Petitioner


                                       ORDER



PER CURIAM

        AND NOW, this 24th day of February, 2017, the Application for the Exercise of

King’s Bench Power or Extraordinary Jurisdiction is DENIED.